Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JP2016025700) in view of Trangbaek et al. (US PG Pub 2015/0231942).
As to independent claim 1, Fujimoto teaches an apparatus comprising: a magnetic screw (1) comprising an elongate body (2); a nut selectively magnetically coupled to the magnetic screw (1), the nut (3) configured to be displaced relative to the elongate body (2) in a first direction in response to manipulation of a magnetic field between the magnetic screw (1) and the nut when the nut (3) is magnetically coupled to the magnetic screw (1) as shown n figure 1; 
However Fujimoto teaches the claimed limitation discussed about except a potential energy storage system configured to store potential energy when the nut is displaced in the first direction.
Trangbaek et al. teaches a potential energy storage system (22) configured to store potential energy when the nut (40, see figure 2) is displaced in the first direction as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto by using a potential energy storage system configured to store potential energy when the nut is displaced in the first direction, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 2/1, Fujimoto teaches wherein an air gap (see figure 1) s disposed between the nut (3) and the magnetic screw (1) as shown in figure 1.  
As to claim 3/1, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the potential energy storage system comprises a spring.  
However Trangbaek et al. teaches the potential energy storage system (22) comprises a spring as shown in figure 3-1, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using the potential energy storage system comprises a spring, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 4/1, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the potential energy storage system comprises a magnet configured to store magnetic potential energy.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using the potential energy storage system comprises a magnet configured to store magnetic potential energy, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.

As to claim 5/1, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the potential energy storage system is further configured to release the stored potential energy.  
However Trangbaek et al. teaches the potential energy storage system (22) is further configured to release the stored potential energy as shown in figures 2 and 3-1, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using the potential energy storage system comprises a magnet configured to store magnetic potential energy, as taught by Trangbaek et al., to 
As to claim 6/1, Fujimoto teaches wherein the apparatus is backdrivable as shown in figure 1.  
As to independent claim 7, Fujimoto teaches a method comprising: manipulating a magnetic field between a nut (3) and a magnetic screw (1) to displace the nut (3) relative to the magnetic screw (1) in a first direction as shown in figure 1;
 However Fujimoto teaches the claimed limitation as discussed above except storing potential energy when the nut is displaced in the first direction.  
However Trangbaek et al. teaches storing potential energy when the nut (44) is displaced in the first direction as shown in figure 2 and 3-1, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto by using storing potential energy when the nut is displaced in the first direction, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 8/7, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except comprising releasing the stored potential energy.  
However Trangbaek et al. teaches releasing the stored potential energy as shown in figure 2 and 3-1, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.

As to claim 9/8, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein releasing the stored potential energy includes magnetically decoupling the nut and magnetic screw.  
However Trangbaek et al. teaches wherein releasing the stored potential energy (22) includes magnetically decoupling the nut (44) and magnetic screw (50) as shown in figure 2 and 3-1, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto by using releasing the stored potential energy includes magnetically decoupling the nut and magnetic screw, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 10/7, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein storing potential energy includes storing elastic potential energy. 
 However Trangbaek et al. teaches storing potential energy includes storing elastic potential energy (22) as shown in figure 2 and 3-1, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.

 As to claim 11/7, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein storing potential energy includes storing magnetic potential energy.  
However Trangbaek et al. teaches storing potential energy (22) includes storing magnetic potential energy (see paragraph [0035]) as shown in figures 2 and 3-1 and (see paragraph 0035), for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using storing potential energy includes storing magnetic potential energy, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
 As to claim 12/7, Fujimoto teaches wherein displacing the nut (3) includes one or more selected from the group of translating the nut (3) along a longitudinal axis of the magnetic screw (1) and rotating the nut (3) about the longitudinal axis of the magnetic screw (1) as shown in figure 1.  
As to independent claim 13, Fujimoto teaches an apparatus comprising: a magnetic screw (1) comprising an elongate body (2); a nut (3) selectively magnetically 
However Fujimoto teaches the claimed limitation discussed about except a resistive force component configured to resist a force when the nut is displaced in the first direction.  
However Trangbaek et al. teaches a resistive force component (22) configured to resist a force when the nut (44) is displaced in the first direction as shown in figures 2, 3-1, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using a resistive force component configured to resist a force when the nut is displaced in the first direction, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 14/13, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the resistive force component comprises a dissipative load component.  
However Trangbaek et al. teaches the resistive force component comprises a dissipative load component (115) as shown in figures 2, 3-1, 3-3, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.

As to claim 15/14, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the dissipative load component comprises a dashpot.  
However Trangbaek et al. teaches the dissipative load component comprises a dashpot (115) as shown in figures 2, 3-1, 3-3, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using the dissipative load component comprises a dashpot, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 16/14, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the resistive force component is configured to resist motion of the nut in the first direction.
However Trangbaek et al. teaches the resistive force component is configured to resist motion of the nut (3) in the first direction as shown in figure 2, 3-1, 3-3, for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using the resistive force component is configured to resist motion of the nut in the first direction, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 17/16, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the resistive force component is configured to resist motion of the nut in the first direction by applying a resistive force to the nut at least partially in an opposing second direction.  
However Trangbaek et al. teaches the resistive force component is configured to resist motion of the nut in the first direction by applying a resistive force to the nut (56) at least partially in an opposing second direction as shown in figure 2, 3-1, 3-3, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using the resistive force component is configured to resist motion of the nut in the first direction by applying a resistive force to the nut at least partially in an opposing second direction, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 18/17, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the resistive force component comprises a dissipative load component.  
However Trangbaek et al. teaches the resistive force component comprises a dissipative load component (115) as shown in figures 2, 3-1, 3-3, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using the resistive force component comprises a dissipative load component, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
As to claim 19/18, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except wherein the dissipative load component comprises a dashpot.  
However Trangbaek et al. teaches the dissipative load component comprises a dashpot (115), as shown in figures 2, 3-1, 3-3, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using the dissipative load component comprises a dashpot, as 
As to claim 20/14, Fujimoto in view of Trangbaek et al. teaches the claimed limitation discussed about except further comprising a potential energy storage system configured to store potential energy when the nut is displaced in the first direction.
However Trangbaek et al. teaches a potential energy storage system (22) configured to store potential energy when the nut (44) is displaced in the first direction, as shown in figures 2, 3-1, for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fujimoto in view of Trangbaek et al. by using a potential energy storage system configured to store potential energy when the nut is displaced in the first direction, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	January 14, 2022